C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly tried by the court.
Plaintiff claims approximately $1,200 property damage as the result of an intersection automobile collision, which occurred about 8 o’clock in the morning, January 17, 1953, at the intersection of Lake Avenue, running east and west, and Federal Highway A1A, running north and south, on the east side of Lake Worth, in the city of Lake Worth. The weather was clear. No other cars were involved in the accident. Each driver should have been able to see the driver of the other car for at least a quarter of a mile away. The driver of the plaintiff’s car stated that, he looked to the right as he approached the intersection and did not see the defendant’s car until the impact. He did not see the defendant’s car, primarily because the sun was in his eyes and because of the light color of the defendant’s car, or because he did not look to the south as he approached the intersection.
The traffic at that point was controlled by a flashing yellow light. Neither car had the right of way. Neither car came to a full stop before entering the intersection. Both drivers were required to proceed “with caution.” When the collision occurred, each car was in a proper traffic lane.
It is obvious that if either driver had exercised due care, he could have seen the other and avoided the collision. Under these circumstances, it seems clear that the drivers of both cars were guilty of negligence, and that the contributory negligence of plaintiff bars recovery.
Therefore, it is ordered that the complaint be dismissed; that the plaintiff take nothing by this suit; that the defendant go hence without day; with costs taxed against the plaintiff.